 INTERNATIONA1r 3ROTHERHOOD OF ELECTRICAL W-OREERS 44`(1)All bakery employees in the bakery departments of the Em-ployer's members located in Cincinnati, Ohio, excluding office clericalemployees, drivers and/or driver salesmen, maintenance employees,professional employees, guards, and supervisors as defined in the Act(2)All auxiliary employees in the bakery departments of the Em-ployer's members located in Cincinnati, Ohio, excluding office clericalemployees, drivers and/or driver salesmen, maintenance employees,professional employees, guards, and supervisors as defined in the Act'[Text of Direction of Elections omitted from publication ]elude that Locals 213 and 2`13-A bargained jointly for bakers and auxiliary employees asa single unitSeeThe Kansas City Bakery Employers Labor Council,121 NLRB 6Wefind, therefore,that separate multiemployer units of bakers and auxiliary employees, re-spectively,are appropriate4The baker and auxiliary categories in the above unit descriptions comprise the classifications represented by Locals 213 and 213-A (BW), respectively,under the currentcontractInternational Brotherhood of Electrical Workers, Local Union'No. 11,AFL-CIOandRobert B. McClary and Burt A. Lowe,Jr., d/b/a Hydro Company and Paul Gardner, Electrical Con-tractor.Cases Nos 21-CO-281 and 21-CO-282August 13,1958DECISION-AND ORDEROn March 31, 1958, Trial Examiner Wallace E Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached heretoThereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting briefPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Chairman Leedom and Members Rodgers and Bean]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered theIntermediate Report and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial ExaminerORDERUpon the entire record and pursuant to Section 10 (c) of theNational Labor Relations Act, as amended, the National Labor Rela-121 NLRB No 65 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD -tionsBoard hereby orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local Union No. 11, AFL-CIO,its officers, representatives, and agents, shall :1.Cease and desist from inducing or encouraging the employeesof any other employers working on a project where employees ofPaul Gardner or Paul Gardner Corporation are working, to engagein a strike or a concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or workon any goods, articles, or commodities or to perform any services fortheir respective employers where an object thereof is to force orrequire the, State of California or any employer or person to ceasedoing business with Paul Gardner or Paul Gardner Corporation.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its business offices copies of the notice attached to theIntermediate Report marked "Appendix." iCopies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondent or its representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to its membersare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Twenty-first Regionsigned copies of said notice for posting at premises where employeesof Paul Gardner or Paul Gardner Corporation are working. .(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'This notice is amended by substituting for the words"The Recommendations of aTrial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Robert B. McClary andBurt A. Lowe,Jr.,d/b/a HydroCompany, herein called Hydro, and by Paul R. Gardner,the General Counsel oftheNationalLaborRelations Board issued an order consolidating the cases forhearing and a complaint dated December 17, 1957, against International Brother-hood of ElectricalWorkers, Local Union No. 11,AFL-CIO,herein called theRespondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (b) (4)(A) and Section 2 (6) and(7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.In respect to unfair labor practices the complaint alleges in substance that on andsince November 12, 1957, at one location,and on and since November 18, 1957, atanother, the Respondent has picketed certain access roads leading to projects where INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 445employees of Paul Gardner Corporation, were employed to induce and encourageemployees of other employers to engage in" strikes or concerted refusals in thecourse of their employment to use, manufacture, process, transport, or otherwisehandle or work on goods, articles, materials, or commodities or to perform serviceswith an object to force or require the State of California and other employers andpersons to cease doing business with Paul Gardner Corporation.Respondent's answer denies the commission of unfair labor practices.Pursuant to notice a hearing was held in Los Angeles, California, on January 27and 28, 1958, before the duly designated Trial Examiner.All parties were repre-sented and were permitted to examine and cross-examine witnesses and to introduceevidence pertinent to the issues.A brief has been received from counsel for theRespondent.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERS AFFECTEDPaulGardner Corporation, a California corporation,isa successor to PaulGardner, a sole proprietorship, and is engaged in electrical contracting. Its prin-cipal office and place of business is located, in Ontario, California.During theyear preceding November 6, 1957, Paul Gardner has performed services and sup-plied materials valued in excess of $100,000 for and to companies engaged in inter=state commerce, for and to public utilities, and for and to the State of Californiain the construction of interstate highways and essential links to such highways.Hydro is a partnership doing business in California as a plumbing contractor.I find that Paul Gardner Corporation is now and Paul Gardner, a sole proprietor-ship, at all times material herein has been, engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.'H. THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization existing for the purpose of representingemployees in relation to wages, hours, and ,conditions of employment, and duringthe period of interest here was attempting to persuade employees of Paul Gardneror the Paul Gardner Corporation to become its members.III.THE UNFAIR LABOR PRACTICESAbout October 1, 1957, Paul Gardner began work on a contract with the Stateof, California to make certain electrical installations on the campus and perhapsin the buildings of California State Polytechnic College.Gardner employees werenot represented by any labor organization.The work at the college consisted inpart of laying conduit in a ditch which had been dug by employees of Hydro andin which Hydro employees were placing water lines.On October 18 a picket wasplaced by the Respondent on a road at a point of intersection with the ditch bearinga picket sign reading: "To employees: Paul Gardner Electric Company is nonunion.Join LU 11-IBEW-AFL-CIO. This is an organizational picket line."The pointof picketing was sometimes in view of Gardner employees and sometimes not, de-pending upon the location of their work along the ditch.This same circumstanceapplied to the Hydro employees.Robert McClary, a partner in Hydro, testified thathe was unable to get his employees to perform work in the ditch at any point fromwhich the picket was visible.On October 23 McClary discussed the problem of getting his employees to worknear the picket with a representative of a plumbers union in the presence of Leroyi In the year preceding November 6, 1957, Paul Gardner, as an individual, performedwork for the State of California Highway Department, having a value of approximately$68,000 , for the General Electric Company, having a value of in excess of $13,000 ; forPasadena Municipal Light & Power Company, having a value In excess of $9,000; andforUpland Lemon Growers Association, Cucamonga Mesa Growers Association, andOrange Heights Orange Association, having a value in excess of $16,000.The work forthe highway department was on roads used for the interstate transportationof goodsand products.The citrus associations and General Electric Company each shipped an-nually.goods and products having a value of-more than $50,000.- The Pasadena MunicipalPower & Light Company has annual gross billings in excess of $6,000,000.Contrary tothe contention of counsel for the Respondent, I find these facts to satisfy the Board'scriteria for the assertion of jurisdiction.SeeWhite's UvaldeMines,117 NLRB 1128,1138. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDDevereaux,business representative of the Respondent.McClary testified that onthis occasion he asked if he could have his employees work after hours or on week-ends when the picket would not be present.Devereaux answered that it was a 24-hour picket line .2On the same occasion Devereaux disclaimed any intention tocause Hydro employees to refuse to work and explained that he was merely tryingto organize Paul Gardner employees.On at least three occasions in late Octoberand early November,Gardner employees were not at work on the college projectbut the picket appeared nonetheless.On November 18 the Respondent removedthe picket from the point near the ditch and placed a picket at each of the twoprincipal entrances to the college campus.Devereaux explained that Gardner em-ployees had moved to another area on the campus and the access roads picketed onNovember 18 were as close to their working place as possible.Many of the em-ployees of other contractors refused to pass the pickets and did not return towork until the pickets were removed on November 21.On November 12, the Respondent placed a picket at the principal employeeentrance of Metropolitan State Hospital in Norwalk,California,where anothergroup of Gardner employees was working.At the appearance of the picket,employees of other employers doing work on the hospital project,including thoseof Robert E. McKee, the general contractor,refused to enter the grounds and re-mained away from work until the picket was withdrawn a week or 10 days later.All employees of Paul Gardner and of the successor Paul Gardner Corporationreport for work at their employer's shop in Ontario,California,before 8 eachmorning and return there in the late afternoon from whatever project they havebeen working on.The General Counsel argues that inasmuch as the Respondentcould place pickets at Gardner's place of business and therecarryany message itdesired to the employees it was trying to organize,the appearance of pickets onthe college and the hospital project where employees of other employers could beand were influenced to refuse to work,constitutes a violation of Section 8 (b) (4)(A) of the Act precisely as found by the Board in theWashington Coca Colacase.3Therethe Board said,"The broadargument that picketing is aimed only at publi-cizing a labor dispute and not at inducing work stoppages by employees who arerequired in their regular employment to cross the picket lines has been too oftenrejected to require further elaboration here." I am convinced that the Board'sholding in theWashingtonCocaColacase is dispositive of the case at hand.Hadthe Respondent only a purpose to publicize to Gardner employees the fact that theRespondent was willing and able to represent them in matters of collective bargain-ing and were the Respondent concerned only to persuade these workers to becomeitsmembers, it seems obvious that picketing would have taken place at the Gardnershop where these employees could surely be reached twice each day.But no picketappeared there.The device of placing a picket near the ditch on the college projectwhere he and his sign would be visible to Gardner employees only upon occasionand later at entrances to the college project and to the hospital project where it wascertain that employees other than those of Gardner would see the picket and hissign,leads me to the conclusion that an objectof the picketing was to advertise toemployees other than those of Gardner that Gardner men were not members of alabor organization and thus to encourage these other employees to refuse to workwhere the Gardner men were employed .4 I find that by the picketing at the collegeproject on and after November 18 5 and at the hospital project on and after'According to Devereaux he meant no more than that the picket would appear when-ever Gardner employees didIn the context of the conversation, however, it wouldseem to be a statement of intention to encourage Hydro employees not to work in theditchs Brewery and Beverage Drivers and Workers, Local No. 67,International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers of America, AFL (WashingtonCoca Cola Bottling Works, Inc),107 NLRB 299.* "This conclusion rests on the sound premise that a union which can direct its in-ducements to the primary employer'semployees at the primary employer'spremises,does not seek to accomplish any more with respect to the same employees by directingthe same inducements to those same employees at the premises of some other employerConsequently, the only reasonable inference in such a situation is that inducements whichare ostensibly directed at the primary employer's employees are in fact directed at theemployees of the secondary employers."Local657,aters etc(Southwestern Motor Transport,Inc.),115 NLRB 981, 984.a No picketing prior to that date at the college project is the subject of the complaint.The picketing.near the, ditch is.not alleged to be an unfair labor practice. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 447November 12, the Respondent induced and encouraged employees of secondaryemployers to cease performing services for their respective employers, an objectthereof being to cause the State of California and the other employers to cease doingbusinesswith Paul Gardner Corporation. I further find that by such conduct theRespondent has engaged in unfair labor ;practices within the meaning of Section8 (b)' (4) (A) of'the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the various employers described in section I,above, have a close, intimate,,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings and conclusions, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers,Local UnionNo. 11, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By inducing and encouraging employees of Robert B. McClary and Burt A.Lowe,Jr., d/b/a Hydro Company;employees of Robert E. McKee; and employeesof other employers at California State Polytechnic College and at the MetropolitanStateHospital building project in Norwalk,California,to engage in a concertedrefusal to perform services for their several employers with an object of requiringthe State of California and other employers and persons to cease doing businesswith Paul Gardner,or Paul Gardner Corporation,the above-named labor organ-ization has engaged in unfair labor practices within the meaning of Section 8(b) (4) (A) of the Act.3.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, LocAL UNION No. 11, AFL-CIOPursuant-to the recomendations of a Trial Examiner of the National Labor Rela-tionsBoard, and in order to effectuate the policies of the National Labor RelationsAct, we hereby give notice that:WE WILL NOT induce or encourage the employees of any employer otherthan Paul Gardner or Paul Gardner Corporation to engage in a strike orconcerted refusal in the course of their employment to use, transport, orotherwise work on goods or to perform any service where an object thereofis to require the State of California or any employer or person to cease using,handling, selling, transporting, or otherwise dealing in the products of or tocease doing business with Paul Gardner or Paul Gardner Corporation.INTERNATIONAL BROTHERHOOD OF ELEC-TRICALWORKERS, LOCAL UNION No.11, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative) '(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.